Citation Nr: 1505694	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-04 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at an August 2014 Travel Board hearing before the undersigned sitting at the RO.  A transcript of that hearing is associated with the claims file.

In August 2014, the Veteran submitted additional evidence in support of his claim with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD, as a result of his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable decision herein as to entitlement to service connection for PTSD, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125(a) (2014).  VA regulations legally require the Board to consider this claim under the DSM-IV until the pertinent regulation is changed to account for the release of the newer DSM-V.  See 38 C.F.R. §§ 4.125 and 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014) (provisions of interim final rule regarding revisions to citation for DSM do not apply to claims pending before the Board as of August 4, 2014).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV and its more liberalizing standards to establish a diagnosis of PTSD, acknowledging the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2014); see also, 38 U.S.C.A. § 1154(b) (West 2002).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The Veteran contends that he incurred PTSD during active service.  Specifically, he contends that in-service stressors during his 13 months of active service in the Republic of Vietnam, to include fear of hostile military activity, caused his PTSD.

During an August 2012 VA mental disorders examination, the Veteran reported that he was a member of a team that supported infantry units and there were several fire missions at night, and they would receive incoming fire.  Although the examiner noted that the Veteran denied experiencing intense fear, helplessness, or horror because the Veteran stated he felt "pretty exhilarated" during these missions, the examiner opined that this stressor was adequate to support the diagnosis of PTSD and was related to the Veteran's fear or hostile military or terrorist activity.  Additionally, in a July 2012 written statement and during his August 2014 Board hearing, he admitted that being in a combat zone, he was exposed to constant fire missions and was always in fear for his life, which took a toll on his mental health.

In a July 2014 private psychological evaluation report, the Veteran described in-service stressors in more detail.  He reported that his artillery unit supported the 25th Division, 2nd Field Force, 101st Airborne and his unit performed fire missions every night.  He was in constant fear for his life and lost a close friend in Vietnam.  On 4 or 5 occasions, he and his unit were dropped off "in the middle of nowhere."  They surrounded their position with concertina wire and their guns were dropped in by helicopter.  His reports also include his unit having engaged in firing out over the Vietnamese troops and killing three enemy soldiers with the shelling, witnessing dead corpses with missing body parts and entangled in wire, and being informed that his unit was "in imminent danger of being overrun" one night.

The Board acknowledges that the Veteran has a current medical diagnosis of PTSD.  In support of his claim, the Veteran submitted the July 2014 psychological evaluation report from a private psychologist who diagnosed PTSD and attributed the diagnosis, "more likely than not," to his reported in-service stressors.  It was noted that the Veteran's life was often in danger during his tour in Vietnam as an artillery man and he often believed he would die.

Although the private psychologist stated that the Veteran met the full "DSM-V" criteria for Posttraumatic Stress Disorder, a VA psychologist later confirmed in August 2014 that in fact, the old DSM-IV was used in the examination as the private psychologist still included Criterion A2 and did not include Criteria G and H; the evaluation also used the old multi-axial diagnosis.  Therefore, the Board finds that the July 2014 private psychologist's diagnosis of PTSD was made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125(a).

The August 2012 VA examiner opined that the Veteran did not meet full criteria for a diagnosis of PTSD, because the Veteran did not report persistent re-experiencing of traumatic event (Criterion B) and no persistent symptom s of increased arousal (Criterion D).  However, the July 2014 private psychological assessment found that these Criteria B and D were met based on the Veteran's report of daily intrusive thoughts of Vietnam, combat nightmares occurring 2 to 3 times per week, constant feelings of anxiety and depression, sleep disturbance, flashbacks occurring once per week, constant irritability and anger, aggressive behaviors, inability to concentrate, hypervigilance, and heightened startle response.  In light of his competent lay observations and despite the negative VA opinion, the Board concludes that the evidence is at least in equipoise that the Veteran has persistent re-experiencing and increased arousal symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (2007).

As noted above, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In this case, the Veteran has been diagnosed with PTSD and a VA psychologist opined that at least one of the Veteran's reported stressors was adequate to support the diagnosis of PTSD and was related to the Veteran's fear or hostile military or terrorist activity.

Furthermore, the Board concludes that the Veteran's reported in-service stressors are consistent with the places, types, and circumstances of his service.  The Veteran's DD 214 and service personnel records indicate a military occupation specialty (MOS) of Artillery and Cannoneer and confirm service in the Republic of Vietnam from December 1970 to December 1971.  The Veteran's job title during service is not inconsistent with having to be involved in artillery operations that could result in return artillery or fire.  The corroboration of every stressor detail is not required.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Thus, the Board concludes that the Veteran's reported stressors involving fire missions and artillery fire are consistent with the time, place, and circumstances of his service. 

In summary, a VA psychiatrist has found that at least one of the Veteran's reported in-service stressors was adequate to support a diagnosis of PTSD and the Board finds that several of his stressors are consistent with the places, types, and circumstances of his service.  These same stressors also clearly involved fear of hostile military or terrorist activity.  The most recent psychological evaluation of the July 2014 private psychologist confirms a diagnosis of PTSD meeting the DSM-IV criteria.  As such, resolving any doubt in favor of the Veteran, the Board concludes that service connection for PTSD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


